 JIn the MatterofMIssIssIPPI VALLEY STRUCTURAL STEELCOMPANY,MAPLEWOOD PLANTandINTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL- AND ORNAMENTAL IRONWORKEI{S,LOCAL 518, A. F. L.Case Na. 14-C-885.-Decided May 13, J944DECISIONANDORDEROn March 15, 1944, the Trial Examiner' issued his Intermediate- Re-port in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices af-fecting commerce, and recommending that it- cease and desist there-from and ,take certain' affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the' respond-ent filed exceptions to the Intermediate Report and a motion to re-open the record, hereinafter denied.No request for oral argumentbefore the Board at Washington,, D. C., was made by any of theparties.The Board has considered the rulings of the Trial Examiner, andfinds that'no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the re-spondent's exceptions and motion, and the entire record in the case,and hereby adopts the findings, conclusions, ,and recommendations of,the Trial Examiner, with the following addition :At the opening of the hearing the,motion of the respondent's coun-selIfor a continuance, on the ground of the ill health and unavail-ability of the member of his law firm who was familiar with the case,was denied by the Trial Examiner. The respondent's counsel there-upon withdrew from-the hearing.After service of the IntermediateReport, the respondent's counsel filed with the Board a motion to re-open the record for the taking'of additional testimony on the groundthat the respondent "was afforded no opportunity to present evi-dence" at the hearing before the Trial Examiner. The record showsthat on February 5, 1944, the respondent was served with the Board'scomplaint and Notice of Hearings. INot until the opening of the hear-'ing ,12 days later, on February 17, did the 'respondent's counsel move56 N. L. R. B., No. 94.-485 486DECISIONSOF NATIONALLABOR RELATIONS BOARDfor a continuance;1 nor "did counsel at that time set forth any factstending to show that the last-minute motion was made in good faith.'Under all the circumstances,. we find that the Trial Examiner's. rulingon the motion before him'did not constitute an'abuse of the discretionvested in him.' Consequently, the respondent's motion to reopen the-record is hereby denied.-ORDER'Upon the entire record in, the case, ahd-pursuant to Section 10 (c)of the National -Labor Relations Act; the National Labor RelationsBoard hereby orders that the 'respondent, Mississippi- Valley Struc-tural Steel Company, Maplewood Plant, Maplewood, Missouri, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing- its employees in the, exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively, through representatives of their own, choosing, and to en-'.gage' in concerted activities, for the purpose of collective bargainingor other mutual aid or protection,' as guaranteed in'Section 7 of theAct.2.Take the following affirmative- action, which the Board finds willeffectuate the policies of the Act:," (a)' Post immediately in conspicuous places throughout its plant atMaplewood, Missouri, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employees,a copy of which shall also bemailed to each of its employees indi-vidually, stating that the respondent will, not engage 'in the, conductfrom which it is ordered to 'cease and' desist in paragraph 1 of thisOrder ;(b)Notify the Regional Director` for the Fourteenth Region i'b'writing,"within ten, (10) days from the date of, this Order, what. stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORT,Mr. Harry Carlson,for the'Board.-Cobbs;Logan,Roosand ArmstrongbyMr. Thomas H.Cobbs, of St. Louis,,Missouri, for the respondent.'Two days before the hearing opened,the respondent's counsel orally requested' theRegional Office for a continuance,which was denied. The request and the grounds thereforwere not in writing and no copy was served on the Union,as required by National LaborRelations,Board Rules and Regulations-Series 3,Article II, Section 14.The respondenttherefore may not urge,these matters,in support of its motion to reopen the record.2 On the contrary,counsel's' possible good faith was belied by his own affirmative actionsome 5 days earlier in filing an-answer and a motion for a bill of_particulars,and by hisadmission at the hearing that ever since the service of the complaint he was aware of thefacts alleged as grounds for requesting the continuance`'Jeffei son Electric Company v. N. L.R. B , 102 F (2d) 949, 955 (C. C. A. 7);N. L. R. B.v.Algoma Plywood and Veneer Company,121 F. (2d) 601, 604-5 (C. C. A7) ; N. L. R. B.v.American Potash and Chemical, Corporation,98 F (2d) 48 (C. C A. 9).w'+7 MISSISSIPPIVALLEY' STRUCTURALSTEELCOMPANY487Bartley amudMayfieldbyMr. Waldo C. Mayfield,of St. Louis, Missouri,forthe-STATEMENT OF THE CASEUpon an amended charge duly filed on February,4, 1944, by International As-sociation of Bridge, Structural and Ornamental IronWorkers, Local 518,affiliated with the American Federation of Labor, herein called the Union, theNational Labor Relations Board, herein called the Board, by the Regional DirectorFebruary 4, 1944, against Mississippi Valley Structural Steel Company, Maple-wood Plant, herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein called the ActCopies of the complaint ac-companied by notice of bearing'were duly served upon the respondent and'theUnion.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent on or about August 9, to August 14, 1943, urged, warned, and'threatened -its employees against, joining, assisting or voting for the Unionmade disparaging statements to its employees concerning the Union; threatened.its employees with wage reductions and loss of earnings if they assisted or votedfor the_ Union; granted numerous wage increases for the purpose of inducing itsemployees to refrain from joining, assisting' or, voting for the Union; and furtherinduced its employees to refrain from joining, assisting or voting for the Unionby asserting itself as a candidate in opposition, to the Union in the election held'for the respondent's employees by the Natiohal'Labor Relations Board on the 14thday of August, 1943; thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act.In its answer, dated February 11, 1944, the respondent admitted certain allega-tions of the complaint with respect to its business and denied that it had engagedin or was engaging in the unfair labor practices alleged.Pursuant to notice, a hearing was held at St. Louis, Missouri on February, 17,designated by the Chief Trial Examiner., The Board, the respondent, and theUnion were represented by counsel.At the commencement of the hearing, theattorney for the respondent filed a written motion, supported by affidavits, for acontinuance and thereafter made argument in support of the motion. Counselfor the Board resisted the motion on the ground that it was not timely.Afterconsideration and due deliberation the undersigned denied the motion and there-upon counsel for the respondent withdrew from the hearing' Counsel for the'Counsel for the respondent contended that his motion for a continuance should begranted because (1) the respondent did not have ample time to prepare its defense be-tween February 5, the day on which it received the complaint and notice of-hearing, andFebruary 17, the date of the hearing; (2) because on February 14, the attorney for theBoard, in compliance with respondent's motion for a bill of particulars, filed with theRegional Director on or about February 12, named to counsel for the respondent, 11officials,agents and representatives of^the respondent from whose expressions,statementsand conduct the Board was relying to support the allegations of the complaint,whereasthe respondent prior thereto understood and believed that the complaint was basedentirely on the acts of four employees, and no others; (3) because the withdrawal fromthe plant of a large number of employees to testify would disrupt vital war production ;and (4)because Mr.George B Logan,ivho handles most of the legal matters for his firm,and who is the only one familiar with the case is out of the city-and expected to returnin about 30 days, and therefore the respondent has no counselThe facts show that on or about February 7, a representative from the office of counselfor the respondent,after consulting with counsel for the respondent,advised the Regionalf 488DECISIONS'-OF 'NATIONAL LABOR RELATIONS BOARDBoard and counsel for the'Union participated in the hearing and all parties wereafforded a full opportunity to be heard, to examine, and cross-examine witnessesand to introduce evidence bearing upon the issues.At the close of the hearingthe undersigned granted a motion of counsel for the Board to conform thepleadings to the proof.The parties were afforded an opportunity to argue orallybefore and to file briefs with the undersigned.No oral arguments were madeand no briefs were filed.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:,-,F-INDINGS OF FACT.1.THE BUSINESS OF THE RESPONDENTMississippi Valley Structural Steel Company is a corporation,' existing underand by virtue of the laws of the State of Illinois. Its principal place of businessis in Decatur, Illinois.It is engaged in the production and manufacture ofstructural steel for building purposes, iron bridges, and landing barges for theArmed Forces of the United States. It operates a plant in Maplewood, Missouri,which is the plant involved in this proceeding, and branch plants in MelrosePark and Decatur, Illinois.The raw materials used in its Maplewood plant,consist of structural steel shapes, plates, sheets, bars, rivets, bolts, and weldingelectrodes.The value of raw materials used at its Maplewood plant from Jan-uary 1 through May 31, 1942, exceeded $50,000, approximately 90 percent ofwhich originated outside the State of Missouri.The value of sales from theMaplewood plant from January 1, to May 31, 1942, exceeded. $100,000, approxi-mately 90 percent of which was shipped to places outside the State of Missouri.SinceMay 31, 1942, and up' to the time of the hearing, the business-of theCompany has increased'H. THEORGANIZATION INVOLVEDInternational Association of Bridge, Structural and Ornamental Iron Work-ers,Local 518, affiliated with the American Federation of Labor is a labor or-ganization admitting to membership employees of the.respondent.-Director that the date of bearing, as set forth in the notice of hearing, was satisfactoryto the respondent ; that at that time' Mr. Logan had been away from the city for theperiod of a week or more ; that on or about February 12, the respondent filed its answer,together with its motion for a bill of particulars; that on February 14, in a,conversationwith the attorney for the Board wherein counsel for the respondent was given the namesof persons as requested in respondent's motion for a bill of particulars, the latter toldthe former that he might have to ask for a continuance , that not until February 15, didcounsel for the respondent request the Regional Director to continue the matter, whichrequest was then refused.At no time did the respondent make a showing that betweenFebruary 7 and 17 it could not have obtained competent counsel'At the hearing the attorney 'for the Board stated that the naming of 11 rather than 4persons on whose acts he relied, to sustain the allegations of the complaint; in no wayenlarged the issues.The undersigned advised-counsel for the respondent that if he wastaken by surprise by any evidence adduced by the Board, time would be given him at theclose of the Board's case to meet such evidence; and that the undersigned would sit anyhours to accommodate the respondent and thus hold to a minimum any disruption ofproduction in the plant2The findings in this section are based upon the admitted allegations of the complaint,a letter on the business of the company submitted to'the Regional Office by counsel forthe respondent on June 12, 1942, and the testimony of witness John McCartey. MISSISSIPPIVALLEY STRUCTURALSTEELCOMPANYIII. THE UNFAIR LABOR PRACTICESA. The issues489On August 10, 1943, theUnionfiled a petition for certification with the Board,being case,number 14-R-744.,Thereafter on August-10, -a consent election'agree-merit wasentered.into,'between the Union and the respondent.'The election pur-suant thereto was held on August 14,1943, in which 46-votes were cast for theUnion and 70 votes against the Union.On August, 18, the Union filed objections to the election,which, after inves-tigation, the Regional Director held to support.On August 30, he entered his re-port voiding the election.On November 9, the Union,withdrew the petitionfor certification and filed the original charges in this case.The allegations inthe complaint are 'based primarily upon the conduct and activities of the re-spondent just prior to and on the day of the election.B. Background"The Union made its first attempt to organize the respondent's plant in thesummer of 1937. In July,of that year the Union called 'a strike which continuedinto August.When -the employees returned to work after the strike, the re-spondent increased their hourly rate of pay, but discontinued the payment of abonus that had been -paid-prior-to the strike.The net result of that action wasthat the entire compensation of an employee was less after the strike than it hadbeen before the strike.Employee E B. Shumake, testified that prior to thestrike, he and three or four other employees were called to the office of Super-intendent C. J. Dickenson and there told by him, after he had, inquired into theirUnion activities, "don't join no union until you have to." Similarly, in June1943, Dickenson told employee Al Noser that he did not want him to join theUnion.During the strike a back-to-work movement was started by two of -re-spondent's employees who circulated a petition in behalf of that movement.Shortly thereafter, and while the strike was stillin progress,Shumake receivedpostal card in the mail, bearing the name of the respondent, stating thatthere would be a meeting in the office of a St. Louis attorney for the purpose offorming an independent union and that the postal card would serve as a cardof admittance to the meeting. Shumake and several other employees attendedthe meeting.The respondent was represented there by Charles Rankle who wasthe respondent's efficiency expert; Harry Herron, respondent's master mechanicand Lawrence Davis, respondent's welding shop foreman..Kankle took amajor part in the discussion involving the proposed formation of the independentunion.During the meeting, application cards for membership in the Inde-pendent were distributed to the employees present for their signatures.Therecord does not reveal any further activity on the part of the organisers of theproposed Independent and when the strike was ended nothing more was heardof the Independent.Employee GeorgeBoswelltestified that subsequent to the meeting of theIndependent, Davis and Herron onseveraloccasions made remarks to him tothe effect that before the respondent would sign a closed shop contract with theUnion it would close the plant andsenditswork to its plant in Decalur, Illinois.Followingthe strike'and continuingthroughthe summerof 1943,Dav s on severaloccasionsremarked to Boswell that therespondent"would notholdstill for theUnion."Boswellfurther testified, that employeeswho wore un on buttons8 All findings hereinafter made are based on the uncontradicted testimony of witnesseswhom the undersigned credits.All quoted and paraphrased testimony are findings of fact. 490DECISIONS.OF NATIONAL LABOR RELATIONS BOARD,in the plant at that time were summarily dismissed and drat employees who wereappointed as shop stewards from time to time during the period were laid offby the respondent shortly after the appointments'were made:The undersigned has not considered the foregoing events in arriving at anyunfair labor practice findings, since the evidence in this respect was introducedonly for the'purpose of background,and the complaint did not allege that thedo, however, reflect the history of organizational activity at the respondent's plantC.'Jnterfeience,restraint and coercionOn August 10, 1943, the respondent distributed to its-employees in the plant,a letter reminding them that on August 3, 1937, the respondent signed an agree-ment with the Union.'The letter further stated that "Because bf the circum-stances(those of you who were here in 1937 will remember them)under whichmany of the shop men became members,of the Union, the Management of the'Company has never been sure that a majority of theshop employees desire' tohave"the Union"represent them.Please understand that it is your`privilegeto join or not to join a 'union as you see fit." The letter then stated that theUnion had recently made a request that the company enter into,negotiationsagain and that inasmuch'as the respondent still is not sure that a majority ofinto a consent election agreement with the Union,and the employees would bepermitted to register their wishes with regard to a bargaining representative byIn'August 1943 the respondent employed 130 employeesOf that number about20 were known to be the men'in the plant as "old timers," they having'workedfor the respondent for a matter of 20 or 35 years: and were working for therespondent at the time of the strike 'in 1937. ''Commencing about August 10,1943, the "old timers," none of whom 'were members 'of the Union, became busydiscussing with the newer 'employees'the economic'losses that they sufferedby reason of the strike in 1937;'attributed their losses to their union activitiesa;, that time; °and otherwise spoke disparagingly of the Union.Prior to theissuance of the letter it was unusual for the "old timers" to discuss union mat-ters with their fellow employees.-Thus, employee John McCartey,an electric'craneinan,testified that on orabout August 12, he was helping Inspector Lou Gabris' On that occasion.Gabristold McCartey that"you will never gain anything by joining this union.I know,I'went'through the other one8I lost a couple of weeks and didn't gain no goodwith, the company. I am an old man with the company, do you think I am goingto forfeit everything, even my bonus, to cone in this union? 'I will,tell you onething, do as 'you please; but, you will never make, no good joining the union."Further, Gabris told McCartey_"You -know yourself that the company is giving'this boniis gratuitous, and if we join the union and get a'union shop they will cutitoff."On that same day, Henry Heck,McCartey's foreman,toldMcCartey"The natureof the agreement is not disclosed in the letter or record8Employeeof 3 or 4years'employment with the respondentThe "old timers" were -readily identifiedas such'by the younger employeesin the plant'6The losses—refer to a bonus that.was discontinued after the strike in1937.Although,the recorddoes not reveal when, it was later reestablished as additional compensationto the employees.-'Gabris'was considereda foreman by'planteniployees.-Fie had charge of an inspectiondepartment' and had workedfor the'respondentfor 30 years."Referringto, the 1937strike and union organization at the time MISSISSIPPIVALLEY STRUCTURALSTEELCOMPANY491that he- (Heck)lost his foremanship in 1937 as a result of the strike and "he justgot it back and didn't think he wasgoing to forfeit it in this election" ; that therespondent didn't have to give a, bonus and".if theboys go against[the respond-ent] they won't get any bonus."About a week prior to August14, the dateof the election,employeeRichard M.Bopp had a conversation,ina local bowlingalley,with Lawrence Davis,respondent'swelding shop foreman and employee Ed Shipman.'Bopp was askedby either Davis'or Shipmanwhat hewas goingto, do aboutthe UnionBoppansweredthat he had, not yet madeup his, mind.Thereupon Davis told Bopp,in the wordsof Bopp, "about the Uniongetting in the plant in 1937,saying itdid not do the menany good and that they lost theirbonus,and he told aboutthe. Union getting in again'this time, that anybody would be foolish to think theCompany could continue paying the bonus, because they didn't have to.. Hetold me so far as that goesif it did go Union theMississippi,Valley could shutdown the Maplewood plant. They didn'thave to run it, because they,have gottwo other plants . . that after the war was overthey (the respondent) knewwho would vote for the Union and it would not be long until they got rid of all ofthem that caused the trouble, even if it(the Union)didn't' go in . . . that thosethat stuck with the Company would be pretty sure of keeping their jobs."-On August13,McCarteysaw Lawrence Davis, respondent's ,welding shop fore-man, talking to employee Hartsell,who had two sons working in the plant, oneof whom was Frank, one of McOarteyIs helpers..Less than 5 minutes after thatconversation ended, Iartsell called his son Frank.to him.After the two hadtalked-,'Frank returned to McCarteyand told him, "Dad don't want me to jointhe Union, Davis told him to keep me out.". ' Frank then asked McCartey whathe should do with his union membership book, "sent it back?"For varying periods prior to August14, severalof respondent's employees badsought wage increases.Invariably these wage increases were granted on thedag of the election or, it day or two prior-thereto.Thus,in the spring of 1943employee James,Willhite had asked,his foreman,Davis, for an increase' inwages.Davis"kept telling"him that the War Labor Board would not grantany raises because the employees were already getting toomuch money. '6nthe day before the election,Davis cafetoWilihite and told him that commencingAugust 16,his pay rate would be 84 cents per hour, an increase of 4 cents perhour.Willhite testified that 7-or 8 other 'employees got raises at the same time.One and-one-half or 2 months prior to the election Bopp asked Davis for a raisein wages.Davis from time,to time reported to Bopp that he was,trying to gethim a raise and did not know why Bopp did not get it.However, a day or twobefore the election,Davis notified' Bopp that effective immediately his hourlywage was increased 10 cents per hour. Onthe morningof the election, ,Davisinformed employee David Cooke that a previously requested raise in pay hadbeen granted him in the amount of 4 cents per hour, effective August 16.Under date of August 12, the respondent's vice president and general manager,J. B. Butler, dictated,signed,'and sent by special delivery mail to all the respond-,ent's employees,on stationery of the respondent the following letter :-TO THE MEN OF THE MAPLEWOOD SHOP:AUGUST 12, 1943.,On Saturday afternoon you are going to vote about your jobAt least I hopeyou are.Every employee eligibleshouldvote because a majority will decide.This is probably the most important election you have.ever had. It bearsdirectly on..your,welfare and the welfare of those'dependent upon, you.It is the'first chance you have had to express your own desiresfreely.No onecan threaten you ; no one is going to look over your shoulder ; no one is going toknow how you vote.'r 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDDo you need or want the International Association of Bridge, Structural andOrnamental Iron Workers Union to represent you with our Company? It isyour right to have a Union if you wish.` It is equally your rightnotto have one.No one is ever required to join a Union before he goes to work at this plant=orafter he goes to work here.No law exists by'which anyone was ever forced tojoin a Union.There _is, however, a pretty general rule that if you dovoluntarilyjoin, youmight not be permitted to ever get out without it costing you your job. So yourdecision Saturdaymightcontrol you, for keeps.What you may have done before Saturday does not control what you can doin the polling place.Whether you have heretofore joined the Union,or signedan application' card, or said you would join, is now not the question.The questionis,do you, on August 14th, 1943, choose this Union to be your sole collectivebargaining agency?_In July, 1937,.a number of our'employees became members of this same Union.Those of you who were here then will remember the circumstances.Those who'were not can get this information from any of the "Old Timers."We suggestthat you think back on, or inquire about, what was done in your behalf by thatUnion.It seems that the final decision boils down to this.Has this Union done any-thing for you-will it do anything for you that you cannot do for yourselves.Is it really interested inyour welfareor in the Union?The real test of any man's welfare is his compensation and happiness in hiswork-not only today's wages, but yesterday's 'and tomorrow's. In short, andover the long pull, in the long run, how well are you going to fare.Boiled down,that means how, much are you,going to get, for how long.As to how much, you have raises since January 1941, without any Unionhelp, totaling an average in the straight time base rates of 160 per hour, plusincentive and special bonuses, which have added greatly to your total compensa-tiori.You have a right to know, I believe, just what is the Company's wage policy.This is it.Our wage, policy is to pay compensation better than the average for,equivalent jobs in this locality. It is to pay'.wages as high as possibleand stillcontinue to be able` to sell our product, get repeat orders and keep as many peo-ple employed as we possibly canFinally, it is to pay compensation as high aspossible and keep thebusiness'sound financially so that'when a period of slacktime comes, we will have a strong company and be able, to go out and fight for the'busfness that is going to be so hard to get at that time. There has always been afriendliness here that has made this a pleasant place to, work.That is as itshould be.No employer can get along without employees-no employee without'some employer somewhere. It does not take a smart man at all to figure out thatthe interests of the Company and its employees are tied upin the samepackage.Frankly, we don't like the idea of a third person-who is neither employer noremployee-coming in between us.We ought to work as we have always worked,directly with each other.iAnd-now I'll close.Whatever the outcome may be, you will stillbe the samereliable, dependable group of employees we have always had, and whateveryourdecision,and in spite of any obstacles that may arise, we will continue totry to,make this place a good sound, steady, friendly place to work.Very sincerely yours,(s)J.B. Bv'rr,Vice President,Manager St. Louis Plant. MISSISSIPPIVALLEY STRUCTURALSTEELCOMPANY493The letter was delivered by the Post Office to the home addresses of the em-ployees on the morning of August 14.Although the record shows that severalof the deliveries were made after employees left home for their work thatmorning,the contents of the letter. got widespread distribution in the plant prior tothe election which was held on the afternoon of that day.,Employees, who were members of the Union, had been instructed by theirleaders andrepresentatives, prior to August'14,,to not discuss the Union or itsaffairsduring working hours.On the morning of August 14, however,the em-ployees "huddled" together and discussed the letter and its portent.McCarteytestified that he discussed the letter with each of the 13, employees in his' de-partment; that Gabris spent the whole day campaigning against the Union;that as he (McCartey) went through the plant in the performanceof his duties,he saw the employees in groups by themselves or in the company of foremenor "old timers" ; that the "foremen seemed in a busy. mood" ; and .that the abovequoted letter was the topic of conversation.The testimony is clear, that it wasunusual for, foremen and "old timers" to discuss with employees any subjectexcept the production-job in the plant.Willhite testified that the discussion ofthe letter was "practically all you heard in, the shop" that day.He furthertestified that "old timers" Andy Glenn and Ira Clark "were around over the shopthere, and,that is something that Andy seldom did, he is quite a bonus houndand stays on the job, but he was around that day, in fact he stopped and talkedto me andsaid bethought if I ,voted for the Union it would not do me any good."Cooke testified that "the old timers were going around, like the letter said, forthe boys to talk to them. They were available to be talked to"; 0 and when hereported for work thatlnpfning"everything was in a turmoil."Bopp testifiedthat "All of the old-timers, it looked to me like they turned them loose themorning of the election."On the morning of August 14, Gabris and Heck told McCartey, "You see, it(the election) will never carry."During the lunch hour, Gabris told him, "Mac,Iwill tell you this, the Union will never come into this shop and there will bebloodshed before it will come in here." Oakley told him that anyone who joinedthe Union was crazy. Gabris asked Willhite ^vhat he thought about the Union.Willhitesaidhe did not know. Gabris then told him that the Union "would notdo anyone any good, it cost'him a lot of money when it was in there before andhe didn't think it would do any good and would do harm, and be seemed to tryto impress on me what happened to him in 1937, that it would happen again thistime-He said it cost him about fifty dollars a week when they got hookedup before . . . he said it cost him' that much from his bonus in 1937." Aftertalking to several "other,boys" Jenks came to Cooke and asked him what hethought about the election.Cooke told him he had not made up his mind. Jenksthen "started talking about the bonus being cut if we had the Union, the usualtalk going on that morning."That the letters of August 12, and the statements and activities of foremen and"old timers," on the day of and just prior to the election, interfered with,restrained and coerced the employees in their choice of a bargaining represent-ative is evidenced by the' following testimony of Wilihite, Bop"p, employeeThurman Lewis and McCartey:6 Specifically named as old timers are Henry Heck,shipping department foreman, LouGabris, inspector,Art Wallace,Andy Glenn, Walter Land, "also his brother," Bob Oakley,Frank Lang,,Lawrence Davis, welding department foreman, W.D Jenks, rivet depart-ment foreman and Ira Clark. i'494DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillhite testified that he heard different comments about the letter and thatthe employees seemed to think that if. they voted in favor of the Union theywould lose their jobs and their bonus. -Bopp testified that he and a group of fiveor six employees went to lunch together that day and that it was theirimpressionthat the respondent would "cut off the bonus and practically take your jobsaway from you if you vote for the Union." Lewis testified that the letterpuzzledthe employees ; that "they didn't know what to think about it. They felt if'they voted for the Union'they would be without their jobs."McCartey testifiedthat ""The men as a whole seemed to think- if they' voted for this union, theiropinion was'they would lose their jobs;'and they-were' undecided; they figuredthey would rather have their jobs than a union, and they'were deciding as awhole, to vote against it."D. Conclusion as to interference, restraintand coercionThe evidence is this case reveals that the anti-union conduct of the respondentis of long and patterned origin. In 1937 the Union tried to organizerespondent'semployees.The respondent countered with coercive statements to its employeesand an' abortive attempt to form a Company dominated union.'0 Thereafter,until thesummer of1943, Foreman Davis and-SuperintendentDickerson madeit clear to employees thata union wasnot wanted in -the plant.However, in the'summer of 1943, the same Union which appeared in 1937 againasserted itselfThe 'respondent immediately resorted to a'direct appeal to itsemployees, ,in the guise of a letter to them, that, though the-Uniori had asked for(those of you who were here in 1937 will remember them)" whether the Unionwas the collective bargaining representative of the employees. It consented toan election'to be conducted by the Board for a determination of that issue,'theelection to be held on the afteroon of August 14.The respondent thereupon' followed with threats of reprisal and retaliationagainst, its employees, should they vote for the Union as their collectivebargain-ing agencyThrough Foremen Davis, Heck and Gabris, the employees. weretold that if they voted in favor of the Union they would lose their bonus pay,ments and their jobs ; that the plant would be closed down and moved to Decaturthat "there will be bloodshed" before the respondent would recognize the Union ;that the respondent 'would know how each employee voted ; and that- after the,war all employees who voted in favor of the Union,would be blacklisted by therespondent.Each of the above acts is an unfair laborpractice. -Furthermore, in determination of its campaign to induce its employees torefrain from joining, assisting or voting for the Union, it grantedpay raises on,the day of, or just prior to the election.The Board and the courts have con-sistently held that under circumstances as here, presented such action to, be anunfair labor practice.It then timed the letter of August 12, above set out, to reach its employees byspecial delivery mail on the day of the election. In the first sentence of theletter it admonished its employees that on 'the afternoon of that day they weregoing to vote about their jobs.The second paragraph told the employees thatthe election bore directly on their' welfare and the welfare of those dependentupon themThe third paragraph stated that the "election 'to be held that after-noon was the "first chance you have had to express your, own desires freely.10Note the, complement of iespondent's representation at the' meeting during the strike;the' source of Shumake's invitation to the meeting ; and the activitiesof respondent'sefficiency expert, Charles Rankle.I1 MISSISSIPPIVALLEY STRUCTURALSTEELCOMPANY495No one is going to look over your shoulder ; no one is going to know how youvote."When it is remembered that within hours of the delivery of the letter to theemployees, the respondent had spoken of bloodshed, loss of jobs, bonuses and aremoval of the plant from Maplewood, should the employees vote in favor of theUnion, it is not reconcilable that an employee was permitted by the respondentto express his desiresfreely.It is a natural conclusion that security of em-ployment outweighs the abstract benefits of a law.The letter definitely advised the employees that they had a right to choose theUnion as against the respondent.But in its terms, the letter suggested thatthe employees talk to the "old timers" and learn what was done by the Unionfor the employees in 1937.There is no evidence in the record that the Uniondid anything for or against the employees during that period, but there is evi-dence as told by "old timers" that after the strike, employees lost their bonusand received less compensation than they did prior to the strike.There is alsocompetent evidence that union members and union stewards lost their jobs be-cause of their union activities.To thus impose upon the employees the threat ofloss of compensation and jobs by referring them to the "old timers" is an unfairuse of the,guarantees of freedom of speech and is an unfair labor practice.The Act envisages a selection by employees of their bargaining representativefree from interference, restraint or coercion.The Consent Election Agreement,entered into between the respondent and the Union, presented to the employeesan opportunity to choose between the Union or no union.Respecting this choicethe respondent was under a positive duty to maintain a complete and unques-tioned neutrality.Instead of maintaining the position of complete neutrality,the /respondent, in accord with its anti-union policy, interjected itself into thecampaign as a candidate in opposition to the Union, and by unfair laborpractices contributed to a vigorous, campaign of opposition to the Union, andto its selection by the employees as their representative ; and by various othermeans, as above set forth, coerced, interfered with, and influenced the employees'choice of bargaining representation."Thus, is cited the coercive statementsof the supervisors and "old timers" and their references to the 1937 strike,.in the period of August 9 to 14, as above set forth ; 12 and the pay raises thatwere not available to employees until the respondent had entered into theConsent Election Agreement.The letter of August 12, which reached the employees on the morning ofAugust 14, the day of the election, is indicative of the respondent's anti-unionconduct since 1937.That it was intended to have and did have a coercive effecton the employees is evidenced by the testimony of Wiiihite, Bopp, Lewis andMcCartey, as above set forth.The letter could not possibly, in view of theactivity of the respondent in asserting itself as a candidate in opposition ofthe Union, avail the respondent of the defense of free speech in a review ofthis case.13Nor can the fact that it delegated its anti-union conduct to "oldtimers" excuse it from the administration of the Act.,The undersigned finds that the respondent by the acts and statements setforth in Section III C above has coerced, interfered with and restrained itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act.11SeeN. L. R. B. v. Norman H. Stone,125 F. (2d) 752 (C. C. A. 7) cert. denied 317U. S. 649.12The fact that the respondent in its August 12, 1943, letter directed the attention ofthe employees to the "old timers" make them agents of the respondent.N. L. R. B. v.International Association pf Machinists,311 U. S. 72.13Trojan PowderCo., 135 F. (2d) 337, 41 N. L. R. B. 1308;Peter J. Schweitzer Inc.,54 N. L. R. B. 813, decided January 24, 1944. Cf.American Tube Bending,134 F. (2d)993 (C. C. A. 2), setting aside 44 N. L. R. B. 121. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABa,R PRACTICES UPON COMMERCEThe activities of the respondent as set forth in Section III above, occurringin connection with the operations of the respondent, described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices,, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned will also recommend that the respondent be required tonotify each of its employees by mail that the respondent will not in any mannerinterfere with, restrain, or coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Upon the basis, of the above findings of fact, and. upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Association of Bridge, Structural and Ornamental Iron Work--ers,Local 518, affiliated with the American Federation of Labor is a labororganization, within the meaning of Section 2 (5) of the Act.2:By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section S (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis, of, the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Mississippi Valley StructuralSteel Company, Maplewood plant, its agents, successors, and assigns shall:1.Cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining, or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the. undersigned finds; willeffectuate the policies of the Act :(a)Mail to all its employees notices stating that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraph 1 of these recommendations ;(b)Post immediately in conspicuous places throughout its plant at Maple-wood, Missouri, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to' its employees stating that the re-spondent will not engage in the conduct from which it is recommended that itcease and desist in paragraph 1 of these recommendations;(c)Notify the Regional Director for the Fourteenth Region in writingwithin ten (10) days from the date of the receipt of this Intermediate Reportwhat steps the respondent has taken to comply herewith. MISSISSIPPIVALLEY STRUCTURALSTEELCOMPANY497',It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring that the respondent take the,action aforesaid.As provided in Section 33 of Article II of the-Rules and Regulations of 'theNational Labor Relations Board, Series 3, effective November 26, 1943-anyparty or counsel for the Board may within' fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the 'party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and' shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.GUSTAFB. ERIcKsoN,Trial Examiner.Dated March 15, 1944.387784-45-vol 56-33